Filed 2/23/15 In re Aiden R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Plumas)
                                                            ----



In re AIDEN R. et al., Persons Coming Under the
Juvenile Court Law.

PLUMAS COUNTY DEPARTMENT OF SOCIAL
SERVICES AND PUBLIC GUARDIAN,

                   Plaintiff and Respondent,                                                 C075014

         v.                                                                     (Super. Ct. Nos. JV1300024,
                                                                                        JV1300025)
M.R.,

                   Defendant and Appellant.


         M.R. (mother) appeals following the juvenile court’s dispositional orders that
removed minors Aidan R. and Jayden R. from her custody. (Welf. & Inst. Code, § 395.)1
Mother contends (1) there is insufficient evidence to support jurisdiction and (2) the
juvenile court erred by failing to order in-person visitation and delegating discretion for




1        Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
visitation to the minors’ therapists. We conclude substantial evidence supports the
jurisdictional findings and there was no error in the visitation order. Accordingly, we
affirm the juvenile court’s orders.
                   FACTUAL AND PROCEDURAL BACKGROUND
                                      Section 300 Petitions
       On May 3, 2013, mother was arrested, and eight-year-old Aidan and seven-year-
old Jayden were detained by Plumas County Department of Social Services (the
department). On May 7, 2013, the department filed petitions alleging the minors fell
within section 300, subdivision (b), on the following grounds:
       “b-1: On or about May 3, 2013, [mother], while under the influence of
[m]ethamphetamine[], drove to the Plumas County Sheriff’s Department, Portola
Substation and engaged in a physical confrontation with Plumas County Deputy, Andrea
Murana. [Mother] was subsequently arrested for a violation of Section 69 of the Penal
Code: Resisting Arrest through the Use of Force; Section 23153(a) of the California
Vehicle Code; Driving Under the Influence; and . . . Section 11550 of the Health and
Safety Code: Under the Influence of a Controlled Substance. At that time, [mother] had
care custody and control of her two minor children and was on her way to pick them up
from day care while under the influence of [m]ethamphetamine. [Mother]’s use of illegal
controlled substances while responsible for the care of her minor children places the
children at substantial risk.
       “b-2: On May 3, 2013, Charlene [C., mother’s grandmother], stated she had
concerns for the safety of her great-grandchildren, Aidan and Jayden [Charlene C.]
stated to [Deputy] Murana that [mother] confessed to her that she was using
[m]ethamphetamine and ‘selling her body for drugs.’ [Charlene C.] feared for the
children’s safety because [mother] drives while under the influence of drugs. [Charlene




                                               2
C.] stated [mother] does not take her medications as prescribed and she ‘self medicates’
with [m]ethamphetamine.”
                                    Jurisdiction Report
       The jurisdiction report, filed May 13, 2013, alleged four prior referrals to Child
Protective Services (CPS) in Plumas County and a prior child endangerment charge
against mother in Washoe County, Nevada. The most recent referral, which alleged
mother’s home was filthy, she had no food or electricity, and she was selling her food
stamps, was open for investigation at the time of her arrest.
       The sheriff’s report on mother’s arrest stated mother told Deputy Murana she was
on her way to pick up the minors from day care. The urine sample she voluntarily
provided tested presumptively positive for methamphetamine. She told Deputy Murana
she injected and smoked methamphetamine several days a week. Deputy Murana
observed dozens of injection sites on the insides of mother’s elbows.
       Mother had sustained a Nevada child endangerment conviction and two
convictions for driving under the influence of alcohol.
       The alleged father said he would like to pick the minors up, but had made no
further contact with the department.2
       Mother wanted help from the department to pay her electricity bills. She said the
minors were all she had. She claimed she did not need to use drugs.
                                     Addendum Report
       An addendum report filed May 29, 2013, stated the minors were placed with the
maternal great-grandparents. Mother had missed three out of six scheduled supervised
visits, claiming conflicting temporary employment and transportation problems.




2      The alleged father is not a party to this appeal.


                                              3
       A written statement by the maternal grandmother and the maternal great-
grandmother alleged:
       Mother had struggled with mental health problems for most of her life. At age 13
she was diagnosed as bipolar (which she denied); at some time, she was diagnosed as
suffering from borderline personality disorder. Also at 13, she started using drugs and
was admitted to a hospital due to self-cutting and outbursts of rage. She had lived with
various family members, but was always asked to leave because she caused great disorder
and conflict. When she was 15, the family heard she was prostituting herself, although
they had no proof. She once totaled the family truck while drunk. She married a known
drug dealer. She went to jail for cashing fraudulent checks and for drug offenses. Her
children had gone to foster care three times in the past. She had used violence against her
ex-husband and the maternal great-grandmother. She once called the police because she
thought someone was watching her; they jailed her for drug use. She once slapped one of
her sons so hard it was as if he had been knocked out. She had left the children in the car
while she gambled. She was so disrespectful and ungrateful to the maternal grandmother
and great-grandmother that they had asked her not to come to their house anymore. She
had become irrationally obsessed with the notion someone had stolen her identity. Until
she received the help she needed, the maternal great-grandparents were willing to care for
the minors.
                                Amended Section 300 Petitions
       On July 2, 2013, the department filed amended petitions adding the following
allegations under section 300, subdivisions (a) and (b) as to Aidan and under
subdivision (j) as to Jayden:
       “On or about June 26, 2013, Visitation Supervisor Nikki Hall witnessed during the
Supervised Visitation that [mother] had become angry with her son, Aidan R, for
hesitating to come near her when she called to him. In response to his behavior, [mother]


                                             4
grabbed Aidan’s arm with her hand, and attempted to pull Aidan to a nearby bench. As
she got closer to the bench, she moved her hand to the back of his neck to move him
toward the bench. Aidan cried and rubbed his neck after [mother] had removed her hand.
There were red bruise marks left by [mother]’s fingers on Aidan’s neck. Such
nonaccidental injury places the child at risk of serious harm or injury.
       “On or about June 26, 2013, after Aidan R’s mother . . . grabbed her son by the
neck, causing him to cry and leaving marks where her fingers had been, [mother]
responded to his crying and rubbing his neck by stating, ‘You deserve worse than me
grabbing you!’ ”
                               Amended Jurisdiction Report
       On July 12, 2013, the department filed an amended jurisdiction report, citing the
new section 300 allegations. The report attached a sheriff’s report on the June 26
incident and the statement of visitation supervisor Nichole Hall. It recommended
continued placement of the minors with the maternal great-grandparents.
       The sheriff’s report stated that according to Hall, the visit began in a public library
because mother thought it was too hot to go to the park across the street, even though the
minors wanted to play there. Mother, who was visibly irritable and frustrated throughout
the visit, caused a “scene” at the library. Her demeanor alternated between lack of
interest in the minors and aggression toward them; the minors seemed “fearful” of mother
and would flinch when she approached them quickly. Mother was asked to leave the
library because of her “boisterous” behavior. The rest of the visit took place at the park.
Hall saw mother grab Aidan by the arm and force him toward a park bench, then grab
him by the neck halfway to the bench; when he cried and rubbed his neck, she said:
“You deserve worse than me grabbing you.” Thirty minutes before the visit was
supposed to end, mother said: “Take them home, I’m done.” Aidan complained to Hall
about pain on the back of his neck; she found redness and swelling. She photographed


                                              5
the injuries and reported the incident to the social worker. The investigating deputy
inspected the photographs and saw redness and/or bruising consistent with the minor
being forcibly grabbed by the back of the neck. Contacted at his foster home, Aidan said
mother regularly grabbed him and he was “used to it.” Mother admitted to the deputy
that she grabbed Aidan by the neck, but did not think it was forceful enough to cause an
injury; her children “mark or bruise easily.” The deputy forwarded the results of the
investigation to the Plumas County District Attorney for a possible charge of inflicting
injury on a child.
         Hall’s written statement was consistent with the deputy’s account of her oral
statement. In addition, Hall noted mother talked negatively about the maternal great-
grandmother in front of the minors and made the minors “feel as though they are to
blame.” Aidan said he was used to mother grabbing him because “she does it all the
time.”
                               Contested Jurisdiction Hearing
         The juvenile court held a contested jurisdiction hearing on August 1, 2013.
                                          Evidence
         1. Plumas County Sheriff’s Deputy
         Plumas County Sheriff’s Deputy Murana testified that sometime before May 3,
2013, mother called to request an “identity theft packet” (documents the sheriff’s office
issues to help identity theft victims). Around 2:30 p.m. on May 3, she drove to the
substation to pick it up.
         Deputy Murana noticed clear physical signs that mother was under the influence
of methamphetamine. They did not resemble the signs of attention deficit disorder
(ADD) or attention deficit hyperactivity disorder (ADHD).
         Deputy Murana revealed her suspicion to mother, who became considerably more
agitated. Mother said she was going to pick up her children. Murana said she wanted to


                                              6
administer field sobriety tests. After claiming she was taking a lot of prescription
medications, mother tried to leave.
       Deputy Murana tried to detain mother, but she resisted and a physical altercation
ensued. Murana called dispatch for assistance; Deputy Steven Waasdorp responded.3
After Murana threatened to use her Taser, mother stopped resisting.
       While detained, mother told Deputy Murana about physical problems for which
she took prescription medication, including “amphetamine salts,” oxycodone, Cymbalta,
and Levothyroxine. Murana did not administer field sobriety tests because mother
requested a lawyer.
       Deputy Murana arrested mother, then took her to the hospital because she was
complaining of pain from the altercation. Mother gave a urine sample. She admitted
injecting methamphetamine several times a week. Murana saw injection marks on the
insides of mother’s elbows. Mother said she had “shared a needle with” a man named
Dale T., which Murana took to mean in the course of using methamphetamine. Mother
asked something similar to: “Isn’t meth supposed to take away pain?”
       Deputy Murana was later called to investigate the June 26, 2013, incident.
Photographs of Aidan’s neck showed injuries consistent with being grabbed by a hand.
Aidan told Murana he was used to mother grabbing him.
       2. Maternal Great-Grandmother
       Charlene C., the maternal great-grandmother, testified that in May 2013, when
mother was living in Portola with the minors, she had problems paying for electricity at
her home. The minors began sleeping overnight at Charlene C.’s house. She would take



3      Deputy Waasdorp testified that when he arrived at the substation, Deputy Murana
had already handcuffed mother, who was combative and crying. She said she took
prescription medications, possibly including Oxycontin, for various physical problems.


                                             7
them to school and a school bus would take them to day care in the mid-afternoon.
Mother was supposed to pick them up from day care on May 3. In October 2012, mother
admitted she had been using methamphetamine, but they had not discussed the subject
further, and Charlene C. believed mother would not use again.
       Around 1:30 or 2:00 p.m. on May 3, mother drove to Charlene C.’s workplace,
appearing “[d]istraught and disheveled.” Mother wanted Charlene C. to tear up a
document that appointed Charlene C. and her husband as the minors’ guardians if
anything happened to mother. When Charlene C. refused, mother became extremely
upset and angry, and said Charlene C. would “never see these kids again.” Mother then
drove off “[e]rratically and dangerously.”
       Charlene C. did not call the police because she thought mother would calm down.
In any event, Charlene C. thought there was nothing else she could have done at that
point without a court order giving the great-grandparents custody rights.
       Charlene C. stated she and the minors had a loving relationship and they would
confide in her. They had told her they were concerned that they could not see mother.
Aidan was also concerned about mother’s well-being and whether she could “get the
things fixed that need to be fixed [so they] could become a family again.”
       Charlene C. had once seen mother strike Jayden so hard “he fell dead flat on the
ground.”
       3. Visitation Supervisor
       Visitation supervisor Nichole Hall testified that on June 26, 2013, because mother
could not quiet the minors at the library, she decided to end the visit early. When the
minors started to cry, she said they could go to the park and play on the swings before
they left. They did so, but still seemed “a little closed off.” Aidan walked away. When
he refused to return to mother, she went to him and grabbed him by the arm. She told
him he was in trouble and needed to go sit on the bench. Halfway there, she switched


                                             8
hands, grabbed him on the back of the neck, and took him to the bench that way, telling
him he was in time-out. He started crying. She told him: “You deserve worse than me
just grabbing you.” Hall took photographs of Aidan’s neck at the great-grandparents’
house, but did not take him to a doctor.
       4. Mother
       Mother testified that the minors began staying with the great-grandparents around
April 27, 2013, at mother’s request after she lost electricity at her apartment. She was
staying in Reno and working part-time. She was scheduled to work on May 3. On that
date she returned to Portola around 1:15 p.m. and went to Charlene C.’s workplace,
hoping for financial help, but Charlene C. refused and they argued about money. They
did not discuss picking the minors up from day care; Charlene C. was expected to do that
because mother could not do it under the circumstances.
       Mother left for work. On her way, she stopped at the Portola sheriff’s substation
to get an identity theft packet; she thought she could go right in and out. Since she had
not seen her children and was running late for work, she was already a little upset. After
Deputy Murana went to hand her the packet, mother started crying.
       As of May 3, mother was taking “quite a few” medications, including
amphetamine salts for ADHD, Gabapentin for trouble with a nerve in her back,
Levothyroxine for thyroid problems, oxycodone for sleep and pain relief, and Cymbalta
for “antidepression anxiety.”4 She also took nonnarcotic over-the-counter pain
medications. On May 3, she had taken all her prescribed medications other than
Gabapentin and Clonazepam.




4     Mother’s Exhibit A, a list of prescriptions she had picked up from the pharmacy,
was offered in evidence.


                                             9
       Deputy Murana repeatedly said she was detaining mother, but would not explain
why; therefore mother, feeling “trapped” and “scared,” announced she was leaving
because she needed to get to work. Mother never said she was picking up the minors
from day care.
       Deputy Murana stepped in front of her and they bumped shoulders. Murana
accused mother of being under the influence of a narcotic. Mother reminded Murana that
she had taken medications and had given her a list of them, and said she did not
understand why Murana was holding her. Murana demanded mother take field sobriety
tests; mother refused, but said she would perform a breath test or give a urine sample.
Saying mother was resisting arrest, Murana hit her in the face, grabbed her by the hair,
and threw her to the floor. Mother never touched Murana. If she flailed or kicked out, it
was because she lost her balance.
       Deputy Murana threatened to Tase mother. At that moment, Deputy Waasdorp
came in. He helped her get up and sat her down.
       After being arrested and taken to the hospital, mother gave a urine sample. She
did not discuss her drug use with Deputy Murana there. She never told Murana she used
methamphetamine several times a week. She did not have fresh injection sites on the
insides of her elbows, and Murana never looked at her elbows. Because Murana claimed
she had suffered a scratch during the altercation and asked if she had to “worry about
anything,” mother said she had slept with Dale T. but did not know if he “had anything”;
she said she did not use needles and was “clean” as far as she knew. Mother never said,
“Isn’t meth supposed to take away your pain?”
       Mother never told Charlene C. she was prostituting herself. Mother told her about
using drugs, but that was over eight years ago. Mother was diagnosed as bipolar at age
14, but it was a misdiagnosis: she was actually suffering trauma from an undisclosed




                                            10
rape by five men. After she disclosed the rape a year later, she was diagnosed with
posttraumatic stress disorder (PTSD). She was diagnosed with ADHD in 2011.
       On June 26, 2013, mother’s visit with the minors began at the park, but after 20
minutes it got too hot, so they went to the library. Aidan was very tired because he had
been up all night playing video games with the maternal great-grandfather. Mother had
to keep reminding the minors to be quiet. Jayden got upset and angry and started to
throw a fit. Mother said the visit should end, because she had been told if children are
not behaving during a visit they need to go home. The minors started to cry. The group
left the library and went outside. Mother reiterated that she did not want the minors
staying up to play video games, then kissed them good-bye. She had not had any visits
with the minors since that day.
       Mother and the minors did not go to the park after leaving the library. Mother
never grabbed Aidan by the neck. She never told either minor that he deserved “worse
than me grabbing you.” She never said: “Take them home. I’m done.” She did not see
marks on either minor when she left them that day. She told a sheriff’s deputy she had
touched Jayden on the shoulder but not strongly enough to cause injury; she never told
the deputy anything about Aidan.
       Mother had never hit Jayden in the maternal great-grandmother’s presence.
                               The Juvenile Court’s Ruling
       After hearing argument, the juvenile court found as follows:
       “You know, if we parse all the facts here, each one by itself [there] may not be
enough to sustain all these [p]etitions. But if you look at a continuum of behavior from
May through June and you look at her criminal record and statements by the [maternal
great-grandmother], the sense -- and I’ll come back and I’ll deal with this, but I just don’t
feel comfortable saying these charges are not true and giving these children back to this
mother, who . . . appears to have -- there’s really not a lot of testimony in terms of mental


                                             11
health, but who appears to be taking a lot of medications that are usually used for treating
people who have certain types of mental health issues, but more importantly, appears to
have a substance abuse problem in terms [of] methamphetamine.
       “Officer Murana basically says, ‘I saw her track marks on her elbows. She
admitted she was using it, and the instant test was positive for methamphetamine.’
       “The thing that bothers me most . . . is that if you ask Andrea Murana, Steve
Waasdorp, the deputies, you ask her grandmother, Charlene [C.], they all saw different
incidents at different dates, and their testimony was, ‘This is what happened.’
       “[Mother] takes the stand and says these things never happened. It wasn’t that it
did happen, it wasn’t the yeah-but defense: [‘]I-did-it-but.[’] It wasn’t that the child had
a bruise on his neck. ‘I overreacted.’ ‘I shouldn’t have done it,’ or, ‘The child bruises
easily,’ or something like that. It’s that it didn’t happen. The same thing with the
incident in the substation: It wasn’t her fault. She wasn’t under the influence of
methamphetamine. It was [Deputy] Murana’s fault, not hers.
       “You put that whole thing together and you have someone in total denial. And
then you want me to give these children back to this parent. I have a problem with that.
       “. . . I tend to agree with [mother’s counsel] in most circumstances that normal
discipline by a parent that leads to certain types of traumatic injury in and of itself may
not be enough to sustain a petition. I understand what you’re saying, but taking this case
with all the facts there and the [maternal great-grandmother]’s testimony that this woman
has hit these children before and basically hurt the other child at one point, I think you
put the whole thing together and it’s not just one isolated incident where the parent made
a simple mistake.
       “. . . Most of us are parents I guess, and we’ve had days that are some days are
better than others, and sometimes you . . . overreact I would think. But there is a fine line




                                             12
between giving a child one extra pat on the butt as opposed to traumatic injury. So I just
have a lot of problems with that.”
         The juvenile court struck the allegation that mother was “[s]elling her body for
drugs” and found the remaining allegations of the amended section 300 petition true. The
court found the maternal great-grandparents were suitable persons to care for the minors.
The court suspended visitation pending further order of the court. The court ordered
mother to submit to a mental health assessment. Finally, the court set a disposition
hearing for August 12, 2013.
                                     Disposition Report
         The disposition report recommended continued foster placement, with
reunification services for the parents.
         The report stated Aidan and Jayden had been removed from mother’s custody and
made dependents of the juvenile court in Nevada (in Aidan’s case more than once) due to
mother’s substance abuse, domestic violence, physical abuse (grabbing Aidan around the
neck hard enough to cause bruises), and mental health problems. The latest Nevada
dependency proceeding was terminated in April 2011. However, after that date there
were multiple CPS referrals in Nevada and California.
         Mother claimed she took amphetamine salts by prescription for ADHD, but did
not allege any other disability. She did not accept her diagnosis of bipolar disorder.
         Mother claimed her past driving under the influence (DUI) charges were
unfounded. She also claimed she was put on probation at 14 due to a false charge of
assault made by Charlene C., and Charlene C. assaulted her shortly after she gave birth to
Aidan.
         Mother claimed her family habitually “made up shit” to try to get the minors
removed from her custody. She felt they did not think she could ever become a normal




                                              13
human being and always thought she was doing drugs. She did not like her family or
being around them. She believed the maternal great-grandfather was prone to violence.
       Mother called her childhood “chaotic,” with frequent moves and domestic
violence between her parents, who divorced when she was two years old; her father was
later incarcerated. Both parents abused drugs and alcohol in the home. As a result, she
often resided with her maternal or paternal grandparents.
       Mother reported she first used drugs and alcohol at age 14, while with her
boyfriend. He and his friends then raped her. After that, she developed habits of
drinking heavily and using methamphetamine “on and off.” These habits caused her to
be hospitalized a few times during her teens.
       Mother’s marriage to Edward R. was “plagued by domestic violence.” She
claimed that at the time of Aidan’s birth she had a broken hand due to domestic violence,
and the hospital staff would not let her hold Aidan or see him for five days, which
prevented him from bonding with her then.
       Mother presented as highly intelligent and claimed a wide range of job skills and
experience, but said she had recently been unable to work due to extreme back pain. She
had succeeded in drug rehabilitation in Nevada and had reunified with the minors as a
result. She loved the minors and wanted them back in her care.
       Mother was willing to participate in parenting classes, psychological evaluation,
and therapy. She was also willing to do drug testing, but feared amphetamine salts might
produce a false positive for methamphetamine. She was not willing to participate in a
drug and alcohol assessment, however, “because talking about drugs makes her want to
go out and use.”
       Jayden had been diagnosed with reactive attachment disorder, according to mother
and Charlene C. According to mother, he was also diagnosed at age five with
oppositional defiant disorder. However, according to Charlene C., he had a closer


                                            14
relationship with mother than did Aidan, who was out of mother’s custody when Jayden
was born.
        On July 25, 2013, the social worker interviewed the minors and Charlene C.
Aidan said he was doing well. Jayden was reluctant to answer the social worker’s
questions, but stated he wanted to see mother. Charlene C. stated both minors were doing
well; Jayden “ha[d] been better about not stealing” and his tantrums had been calming
down.
        Both minors were on track developmentally for their ages. Aidan got good grades,
but Jayden would have to repeat first grade because of reading difficulty.
        The maternal great-grandparents were interested in being a concurrent home for
the minors. If reunification proved unsuccessful, the department would make a referral
for an adoption assessment.
                                   Further Proceedings
        On August 12, 2013, the juvenile court continued the disposition hearing to
September 9, 2013, because the department had not yet received the results of mother’s
court-ordered psychological evaluation. The court ruled mother could communicate with
the minors by letter, provided the correspondence was screened by the social worker;
however, the court would grant mother’s request for telephonic visitation only if the
psychological evaluator indicated it would be in the minors’ best interest.
        The juvenile court continued the disposition hearing several times until it was held
on October 2, 2013.
                                 Psychological Evaluation
        The psychological evaluation by Laura Morrison, Ph.D., performed August 8,
2013, was provided to the juvenile court as an attachment to an addendum report filed
September 9, 2013.




                                             15
       Dr. Morrison was asked to answer six questions: (1) whether mother suffered
from an emotional or psychiatric disorder, and if so, what was the most accurate
diagnosis; (2) whether mother had a disorder that significantly interfered with her
parenting skills and ability; (3) whether mother had tendencies toward violence that could
endanger the minors; (4) whether a safe reunification plan for mother and the minors was
possible; (5) what approaches would help to make a reunification plan more workable for
mother; and (6) what kinds of services would help mother to have safe visitation with the
minors. Dr. Morrison answered as follows:
       (1) Mother’s interview and testing strongly suggested several emotional disorders.
The strongest indications were for PTSD, but borderline personality disorder and bipolar
disorder might also be present, and there could be residual symptoms of reactive
attachment disorder from a disruption in childhood bonding. Mother’s medication
precluded testing for ADHD. The aftereffects of drug use, among other things, made it
unclear whether mother had bipolar disorder.
       (2) Mother’s symptoms significantly interfered with her parenting ability. Her
emotional reactivity could make her very angry when her children misbehaved. Her
hypervigilance made her likely to react very defensively to anything the minors did that
felt like a threat to her, especially if it made her feel like a bad mother. She appeared to
have an unusually strong need to control other people’s behaviors, especially the minors’
behaviors, which could lead to increased conflict with the minors. Drug use, including
the overuse of prescription drugs, could make her far more reactive and emotional.
       (3) Mother was more likely to react to an upsetting situation with physical force
than other parents, due to her emotional reactivity, the physical violence in her family
during childhood, and her involvement in aggressive sports during adolescence. There
was a risk of physical violence toward the minors in her current emotional state. On the
other hand, she recognized such conduct was not acceptable, and if she could improve her


                                             16
self-control and reduce her need to control others, the risk of violence would be
significantly reduced.
       (4) Mother could follow through with a reunification plan. She had considerable
intelligence, strong verbal skills, creativity, and a drive to achieve and to better herself;
she cared for the minors and wanted the best for them; and she apparently did well in a
previous reunification plan. But her oppositional behavior, her strong reaction against
being told what to do, and her hypervigilance could make it difficult for her to work with
and trust agency professionals. If therapy triggered feelings of vulnerability, she was
likely to respond by acting “tough” and challenging whatever people said to her.
       (5) Individual therapy would be crucial, even though she had said she did not
want to go through it again. She needed to decide whether she really wanted to reunify
with the minors, even though it would mean following orders from the juvenile court and
the agency and making painful changes. In the past she cooperated with reunification
because she recognized she had abused drugs, but this time she seemed to hope the court
would see the allegations against her were unfair and leave her alone.
       She needed to learn basic skills through therapy: self-control, calmness, taking
responsibility for her behavior, and feeling safe without needing to control others’
behavior. Her difficulty with trust would need to be addressed early in therapy.
       (6) If the minors were in therapy, mother’s next visitations with them should be in
the context of a family therapy session (provided the therapist felt it would benefit the
minors). Supervised visitation outside family therapy should occur when the therapist
believed the minors were ready for it.
       CPS staff should give mother clear and specific guidelines about what kinds of
touching, and what kinds of behaviors and discipline generally, are appropriate during a
supervised visit.




                                              17
       Finally, mother needed to admit honestly what had happened in her relationship
with the minors and to validate their feelings about it. She might need to work with her
therapist on her defensiveness and the emotional pain she felt about parenting before she
could take this step.
                                     Addendum Report
       Based on Dr. Morrison’s report, the department recommended mother’s case plan
should require both individual therapy and family therapy with the minors (at the
discretion of her therapist and the minors’ therapist). The department also recommended
drug screening three times a week and a drug and alcohol assessment.
       The report’s recommended orders included: “Visitation shall remain suspended,
pending discretion of the children’s therapist, that Visitation should be resumed in the
form of Family Therapy Sessions.”
                              Contested Disposition Hearing
       The juvenile court held the contested disposition hearing on October 2, 2013. The
court received mother’s “documents in response to disposition report and addendum
report” in evidence, along with a certificate of graduation from a “parenting life skills
class” and a drug test dated August 23, 2013.
       Mother’s counsel made an offer of proof that she had enrolled in a parenting class,
had set up a psychiatric appointment for the next day to review her prior diagnoses of
ADHD and PTSD, and had been requested to take a monthly drug test at Eastern Plumas
Health Care. The first results in that series showed mother tested positive for
amphetamine due to Adderall.
       Mother’s counsel stated mother had sent cards and letters to the minors with the
approval of the department and the minors’ counsel, and had engaged in supervised
telephonic visits for the last two weeks without any problems. Counsel requested the
juvenile court “at the very least . . . move forward as far as visitation is concerned” and


                                             18
make sure that “whatever is necessary as far as a therapist or that sort of thing for the
children, or joint[ly with mother] is set in place today.”
       The juvenile court asked what Dr. Morrison recommended as to visitation.
Mother’s counsel replied: “[B]asically she left it up to the therapist, which obviously we
have a concern with.” The court agreed it could not “delegat[e] the Court’s authority to
someone else to determine what visitation should be.”
       Asserting mother had a stable residence, had paid all her bills through the end of
the year, had gotten her car back, was doing well in school, had begun drug testing, and
had done what was required of her in terms of her mental health evaluation and her
prescriptions, counsel requested the minors be returned to her, or alternatively that the
juvenile court address her concerns about the current placement.
       The minors’ counsel agreed with the department that visitation needed to be done
in the context of family therapy.
       County counsel asserted mother had refused to do drug testing as recommended by
the department. Instead, she had tried to control the situation by choosing a different
doctor and laboratory, “which doesn’t have a great reputation.”
       County counsel asserted further that mother had not taken the steps needed to
conduct a safe and successful visitation. She had not yet honestly admitted what had
happened in her relationship with the minors. At the jurisdiction hearing, she had denied
injuring Aidan. Since then, she had presented no new information to show supervised
visitation would be safe.
       The juvenile court ruled mother would continue to receive card, letter, and
telephone visitation. At the review hearing in six weeks, the court wanted to hear from
the family therapist “and all the medical things.” If matters were going well, the court
would entertain a motion from mother to receive physical visitation.




                                             19
                                        DISCUSSION
                                                I
                                 Sufficiency of the Evidence
       Mother contends the evidence was insufficient to support the juvenile court’s
jurisdiction order under either subdivision (a) or subdivision (b) of section 300.5 We
disagree.
       The juvenile court has grounds for jurisdiction if the actions of either parent bring
the minors within any of the statutory definitions in section 300. (In re Joshua G. (2005)
129 Cal.App.4th 189, 202.)
       Section 300, subdivision (a), provides that the juvenile court has jurisdiction if
“[t]he child has suffered, or there is a substantial risk that the child will suffer, serious
physical harm inflicted nonaccidentally upon the child by the child’s parent . . . . For the
purposes of this subdivision, a court may find there is a substantial risk of serious future
injury based on the manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child’s siblings, or a combination of
these and other actions by the parent . . . which indicate the child is at risk of serious
physical harm.” Under this provision “[t]he court may consider past events in deciding
whether the child presently needs the court’s protection. [Citations.]” (In re N.M. (2011)
197 Cal.App.4th 159, 165.)
       “Section 300, subdivision (b) provides a basis for juvenile court jurisdiction if the
child has suffered, or there is a substantial risk the child will suffer, serious physical harm
or illness caused by the parent’s inability to provide regular care for the child because of


5      Mother makes no argument as to subdivision (j), under which her conduct toward
Aidan was alleged as showing a risk of physical harm to Jayden. Thus, mother impliedly
concedes that if substantial evidence supports jurisdiction under subdivision (a) or (b), it
does so under subdivision (j) as well.


                                               20
the parent’s mental illness . . . or substance abuse. A jurisdictional finding under
section 300, subdivision (b), requires: ‘ “(1) neglectful conduct by the parent in one of
the specified forms; (2) causation; and (3) ‘serious physical harm or illness’ to the child,
or a ‘substantial risk’ of such harm or illness.” [Citation.]’ [Citations.] The third
element ‘effectively requires a showing that at the time of the jurisdictional hearing the
child is at substantial risk of serious physical harm in the future . . . . [Citation.]”
(In re James R. (2009) 176 Cal.App.4th 129, 135.)
       “Evidence of past conduct, without more, is insufficient to support a jurisdictional
finding under section 300. There must be some reason beyond mere speculation to
believe the alleged conduct will recur. [Citation.]” (In re James R., supra,
176 Cal.App.4th at p. 136.)
       We review a challenge to the sufficiency of the evidence to support a jurisdictional
finding under the substantial evidence standard, resolving all evidentiary disputes in favor
of the court’s rulings and drawing all reasonable inferences to support them. (In re Alexis
E. (2009) 171 Cal.App.4th 438, 450-451.) “Weighing evidence, assessing credibility,
and resolving conflicts in evidence and in the inferences to be drawn from evidence are
the domain of the trial court, not the reviewing court.” (Id. at p. 451.)
       The juvenile court found the minors were at substantial risk of serious physical
harm in mother’s care because (1) she suffered from mental health problems and
methamphetamine abuse; (2) both minors had already suffered traumatic injury at
mother’s hands; and (3) mother was in “total denial,” contradicting all other witnesses
and portraying herself as blameless in every instance. The court considered the
continuum of behavior from May through June and mother’s mental health and drug
problems to find that mother had endangered the minors and created a substantial risk of
doing so in the future. Substantial evidence supported these findings, which justified
jurisdiction under both subdivision (a) and subdivision (b) of section 300 (and by


                                               21
extension, also under subdivision (j) as to Jayden). We cannot reweigh the juvenile
court’s finding that mother’s contrary account was not credible.
       Mother asserts the evidence was insufficient under subdivision (a) as to Aidan
because (1) visitation supervisor Hall did not stop mother from grabbing him by the neck;
(2) Hall apparently said nothing to mother while the incident was happening; (3) Hall
confirmed mother’s claim that Aidan had been acting out; (4) Hall did not take Aidan for
medical treatment and opined that the marks on his neck did not require it and were not
serious; (5) Aidan told the investigating deputy mother did “it” all the time and he was
“used to it”; (6) Hall had seen mother appropriately use time-outs and counting as
discipline; (7) mother grabbed Aidan and took him to the bench for a time-out in
response to his disobedience; (8) Hall did not notice the marks on Aidan’s neck until she
returned the minors to the great-grandmother’s house; and (9) mother said she saw no
marks on either minor during the visit. Mother’s summary of the evidence is selective,
not supported by the record, and does not negate the evidence before the juvenile court.
       The evidence did not show whether Hall was in a position to stop mother from
grabbing Aidan, or whether it would have been within a visitation supervisor’s protocol
to do so. Mother’s assertion that Hall “confirmed that Aidan had been acting out” is not
supported by the record: at the page mother cites, Hall described Aidan’s behavior
neutrally, without using the words “acting out” or anything similar. In any case, whether
Aidan was misbehaving before the incident occurred does not justify mother’s
nonaccidental infliction of serious physical harm on him. Whether mother used
appropriate discipline at other times does not negate the facts before the juvenile court.
       Although Hall did not take Aidan to a doctor, it is not true that she said his injury
was “not serious.” At the page mother cites, Hall said she had not called the injury
“severe,” but she “felt it was something worth taking photographs of and that it could




                                             22
have potentially bruised,” which indicates Hall thought it was serious. When Hall first
noticed the marks on Aidan’s neck does not negate the serious nature of the bruising.
       Mother’s claim that she never saw any marks on either minor does not negate the
evidence that there were marks on Aidan’s neck. Furthermore, mother testified she did
not grab his neck at all -- a claim that contradicted not only Hall’s testimony and the
photographs, but mother’s own admission to the investigating deputy.
       Finally, the fact Aidan told the deputy mother did “it” all the time and he was
“used to it,” is far from exonerating mother. It is strong evidence she was in the habit of
nonaccidentally inflicting physical injury on Aidan and would likely do so in the future if
allowed to retain custody.
       Mother also misrepresents Dr. Morrison’s evaluation as evidence against the
juvenile court’s finding under section 300, subdivision (a). It is true, as mother says, Dr.
Morrison found mother did not believe it was acceptable to use physical force on the
minors. However, in the very same paragraph Dr. Morrison also opined: “[A]s a result
of the physical violence in her family during childhood and her emphasis on aggressive
sports during adolescence, [mother] is perhaps more likely to react to an upsetting
situation with the use of physical force than another parent might. In her current
emotional state, there is a risk that she could be physically violent toward her children.”
(Italics added.) Mother ignores this opinion.
       Lastly, mother attacks the juvenile court’s reliance on the evidence of her violence
toward Jayden.6 Her arguments lack merit.
       As mentioned above, the maternal great-grandmother testified she saw mother hit
Jayden so hard he fell to the floor; mother testified this did not happen. Mother asserts



6       Although this incident was not alleged in the section 300 petition, it was relevant
to the juvenile court’s determination of the risk to both minors.


                                             23
the great-grandmother’s testimony was highly prejudicial hearsay and inadmissibly
offered as propensity evidence. (Evid. Code, § 1101, subd. (b).) Mother is mistaken.
       The testimony was not hearsay because it was offered in court and the great-
grandmother was available to be cross-examined. (Evid. Code, § 1200, subd. (a) [hearsay
is evidence of a statement that was made other than by a witness while testifying at the
hearing].) And mother’s claim the evidence was inadmissible under Evidence Code
section 1101, subdivision (b), is forfeited because she did not object to it on that ground
(or any other). (Evid. Code, § 353, subd. (a).)
       Mother asserts that when the great-grandmother reported this alleged abuse to the
department before the minors were detained, the complaint was dismissed as unfounded.
This assertion does not help mother at the jurisdiction stage. Whether the abuse
happened was for the juvenile court to decide based on all of the evidence before it at the
time of the jurisdiction hearing.
       Mother finally cites the arguments of her counsel as evidence that her assault on
Aiden did not happen or was insufficient to sustain a charge under section 300,
subdivision (a). But arguments of counsel are not evidence.
       In conclusion, mother has failed to support her claim the evidence was insufficient
to support jurisdiction under section 300, subdivision (a), as to Aidan.
       In light of this conclusion, there is sufficient evidence to support jurisdiction under
section 300, subdivision (b). (In re Joshua G., supra, 129 Cal.App.4th at p. 202.) The
evidence that justified jurisdiction under subdivision (a), which requires a showing of
actual and nonaccidental physical harm, also justified jurisdiction under subdivision (b),
which requires only a showing of the likelihood of physical harm due to the parent’s
mental illness or substance abuse.
       Moreover, the evidence that mother intended to pick up the minors from day care
on May 3, 2013, while driving under the influence of methamphetamine was enough by


                                             24
itself to show mother’s mental and/or drug problems put the minors at risk. Although
mother denied she was using methamphetamine or she was going to pick up the minors
from day care, the juvenile court disbelieved her, and we cannot reweigh the court’s
credibility determination.
                                              II
                                     In-Person Visitation
       Mother contends the juvenile court erred by denying her request for in-person
visitation and by delegating to the therapists the decision whether she should receive
visitation at all. The court did not err.
       If the juvenile court provides reunification services to a parent, it shall also
provide visitation as frequently as possible, consistent with the minor’s well-being.
(§ 361.2, subd. (a)(1).) Unless the court finds visitation would cause detriment to the
minor, the court may not suspend or halt visits. (In re Nicholas B. (2001) 88 Cal.App.4th
1126, 1138.) The court also may not delegate to therapists the unlimited discretion to
decide whether a parent should receive visitation. (Ibid.)
       But the juvenile court did not suspend or halt visitation, nor did it delegate to the
minors’ therapists whether visitation could occur. After expressly acknowledging it
could not delegate that decision to the therapists, the court continued the existing order
granting visitation to mother in the form of cards, letters, and weekly telephone calls,
while reasonably refusing to allow in-person visitation until the therapists had given some
assurance such visitation would not cause detriment to the minors.
       Mother cites no authority holding visitation must be in-person, and we know of no
such authority. Absent such authority, her assertion that the visitation she had been
receiving was not “meaningful” does not raise a cognizable argument. Mother asserts the
juvenile court did not find in-person visitation would be detrimental to the minors.
However, the court stated that after getting a report from the therapists it would need to


                                              25
“determine what’s in the best interests of these children.” In other words, the court
impliedly found it was not in the minors’ best interests to allow in-person visitation now -
- i.e., that it would be detrimental to them. That finding was sufficient.
                                       DISPOSITION
       The juvenile court’s orders are affirmed.



                                                        HOCH          , J.



We concur:



      BLEASE          , Acting P. J.



      MAURO           , J.




                                             26